

115 S2875 IS: Comprehensive Opioid Management and Bundled Addiction Treatment Act of 2018
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2875IN THE SENATE OF THE UNITED STATESMay 17, 2018Mr. Cassidy (for himself, Mr. Nelson, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for Medicare coverage of certain
			 services furnished by opioid treatment programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Comprehensive Opioid Management and Bundled Addiction Treatment Act of 2018 or the COMBAT Act of 2018. 2.Medicare coverage of certain services furnished by opioid treatment programs (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)in subparagraph (FF), by striking at the end and; (2)in subparagraph (GG), by inserting at the end ; and; and
 (3)by adding at the end the following new subparagraph:  (HH)opioid use disorder treatment services (as defined in subsection (jjj))..
 (b)Opioid use disorder treatment services and opioid treatment program definedSection 1861 of the Social Security Act is amended by adding at the end the following new subsection:
				
					(jjj)Opioid use disorder treatment services; opioid treatment program
 (1)Opioid use disorder treatment servicesThe term opioid use disorder treatment services means items and services that are furnished by an opioid treatment program for the treatment of opioid abuse disorder, including—
 (A)opioid agonist treatment medications (including oral versions) that are approved by the Food and Drug Administration under section 505 of the Federal Food, Drug, and Cosmetic Act for use in the treatment of opioid use disorder;
 (B)dispensing and administration of such medications, if applicable; (C)substance abuse counseling by a professional to the extent authorized under State law to furnish such services;
 (D)behavioral individual and group therapy with physicians or psychologists (or other mental health professionals to the extent authorized under State law);
 (E)toxicology testing, and (F)other items and services that the Secretary determines are appropriate.
 (2)Opioid treatment programThe term opioid treatment program means an opioid treatment program (as defined in section 8.2 of title 42 of the Code of Federal Regulations, or any successor regulation) that—
 (A)is enrolled under section 1866(j); (B)has in effect a certification by the Substance Abuse and Mental Health Services Administration for such a program;
 (C)is accredited by an accrediting body approved by the Substance Abuse and Mental Health Services Administration; and
 (D)meets such additional conditions as the Secretary may find necessary to ensure— (i)the health and safety of individuals being furnished services under such program; and
 (ii)the effective and efficient furnishing of such services.. (c)Payment (1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—
 (A)by striking and (BB) and inserting (BB); and (B)by inserting before the semicolon at the end the following , and (CC) with respect to opioid use disorder treatment services furnished during an episode of care, the amount paid shall be equal to the amount payable in accordance with section 1834(w) less any copayment required as specified by the Secretary.
 (2)Payment determinationSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
					
						(w)Opioid use disorder treatment services
 (1)In generalThe Secretary shall pay to an opioid treatment program (as defined in paragraph (2) of section 1861(jjj)) an amount that is equal to 100 percent of a bundled payment under this part for opioid use disorder treatment services (as defined in paragraph (1) of such section) that are furnished by such program to an individual during an episode of care (as defined by the Secretary) beginning on or after January 1, 2020. The Secretary shall ensure that no duplicative payments are made under this part or part D to a physician, practitioner, or pharmacy for items and services furnished by an opioid treatment program.
 (2)ConsiderationsThe Secretary may implement this subsection through one or more bundles based on the type of medication provided (such as buprenorphine, methadone, naltrexone, or a new innovative drug), the frequency of services, the scope of services furnished, characteristics of the individuals furnished such services, or other factors as the Secretary determines appropriate. In developing such bundles, the Secretary may consider payment rates paid to opioid treatment programs for comparable services under State plans under title XIX, under the TRICARE program under chapter 55 of title 10 of the United States Code, or by other health care payers.
 (3)Annual updatesThe Secretary shall provide an update each year to the bundled payment amounts under this subsection..
 (d)Including opioid treatment programs as Medicare providersSection 1866(e) of the Social Security Act (42 U.S.C. 1395cc(e)) is amended— (1)in paragraph (2), by striking at the end and;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)opioid treatment programs (as defined in paragraph (2) of section 1861(jjj)), but only with respect to the furnishing of opioid treatment program services (as defined in paragraph (1) of such section)..
				